Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were presented for examination.  Applicant filed an amendment on September 24, 2021.  No claims were added or canceled.  Claims 1, 7, 11, and 17 were amended.  Since the new grounds of rejection were necessitated by applicant’s amendment of the claim(s), the rejection of claims 1-20 is a final rejection of the claim(s).  


Response to Arguments
Applicant argued Examiner’s 101 rejection was improper because the claims do not recite a fundamental economic principle or practice, commercial or legal interactions, managing personal behavior, or relationships or interactions between people.  Applicant further asserted that Examiner’s 101 rejection was improper because the claimed invention does not recite sales activities.  Examiner disagrees.  The subject matter in Applicant’s claimed invention falls within the enumerated groupings of abstract ideas because it is an example of a commercial interaction.  The specification (see pg 1) states that the claimed invention was designed to bundle user interactions involved in a real estate transaction event.  The real estate transaction event is a commercial interaction, and the claimed invention’s facilitation of the real estate transaction event is part of the commercial interaction.  Therefore, Applicant’s argument is non-persuasive.     
Applicant argued Examiner’s 101 rejection was improper because the recited claims impose meaningful limits and do not merely attempt to monopolize a judicial exception.  Applicant further asserted that the recited claims also include a practical application, and the specification indicates improvements reflected in the claims for providing a simple and secure user experience in a real estate transaction.  Examiner disagrees.  The improvements cited by Applicant are not technological improvements.  They are improvements to an abstract process and cannot support 
Applicant argued that the prior art did not teach or suggest “determining, using a first machine learning classifier on the data, a due date for payment of earnest money deposit to a target escrow account; enabling electronic transfer of the earnest money deposit as a mode of payment to the target escrow account based on the due date; authenticating, via a trusted third-party system, user credentials in association with a bank provided by a buyer; and responsive to authenticating the user credentials in association with the bank, determining an eligibility of one or more bank accounts of the buyer to be a funding source for the payment of the earnest money deposit” as now recited by amended claim 1.  Examiner disagrees.  Applicant’s argument is moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-10 describe a method and claims 11-20 describe a system.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  

Claims 1 recite(s) determining, using a first machine learning classifier on the data, a due date for payment of earnest money deposit to a target escrow account; enabling electronic transfer of the earnest money deposit as a mode of payment to the target escrow account based on the due date; authenticating, via a trusted third-party system, user credentials in association with a bank provided by a buyer; responsive to authenticating the user credentials in association with the bank, determining an eligibility of one or more bank accounts of the buyer to be a funding source for the payment of the earnest money deposit;, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated groupings of abstract ideas because it is an example of a commercial interaction.  This judicial exception is not integrated into a practical application because the additional limitations of receiving data in association with a real 

Claims 11 recite(s) determining, using a first machine learning classifier on the data, a due date for payment of earnest money deposit to a target escrow account; enabling electronic transfer of the earnest money deposit as a mode of payment to the target escrow account based on the due date; authenticating, via a trusted third-party system, user credentials in association with a bank provided by a buyer; responsive to authenticating the user credentials in association with the bank, determining an eligibility of one or more bank accounts of the buyer to be a funding source for the payment of the earnest money deposit, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated groupings of abstract ideas because it is an example of a commercial interaction.  This judicial exception is not integrated into a practical application because the additional limitations of one or more processors; and a memory, the memory storing instructions, which when executed cause the one or more processors to: receive data in association with a real estate transaction event; receive, from the buyer, a user selection of an eligible bank account and personal information; Page 44 of 4810635-08815 US transmit data including the user selection of an eligible bank account and personal information to a digital payment server; and present a notification in association with the electronic transfer of the earnest money deposit to the target escrow account only serve to generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, Applicant’s claimed invention is directed to a judicial exception.  

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations 

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  


	Dependent Claims
Dependent claims 2-10 and 12-20 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-10 and 12-20 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:    

2.  The additional limitations of “The computer-implemented method of claim 1, wherein enabling the electronic transfer of the earnest money deposit to the target escrow account based on the due date comprises: Page 2 of 16 Application No. 17/074,340Atty. Dkt. No. 10635-08815 USdetermining whether the due date satisfies a threshold period of time available for timely settlement of payment; and responsive to determining that the due date satisfies a threshold period of time available for timely settlement of payment, enabling the electronic transfer of the earnest money deposit to the target escrow account” only serve to further describe the judicial 

3. The additional limitations of “The computer-implemented method of claim 1, further comprising: responsive to authenticating the user credentials of the buyer in association with the bank, receiving, from the trusted third-party system, a public token; exchanging the public token with the trusted third-party system for an access token; and retrieving the one or more bank accounts from the trusted third-party system using the access token” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

4. The additional limitations of “The computer-implemented method of claim 1, wherein determining the eligibility of the one or more bank accounts of the buyer to be a funding source comprises: determining whether an account type of the one or more bank accounts is one from a group of a checking account and a savings account; and responsive to determining that the account type of the one or more bank accounts is one from a group of a checking account and a savings account, making the one or more bank accounts available for the user selection” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

5.  The additional limitations of “The computer-implemented method of claim 1, wherein determining the eligibility of the one or more bank accounts of the buyer to be a funding source comprises: Page 3 of 16 Application No. 17/074,340Atty. Dkt. No. 10635-08815 USdetermining whether an account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit; and responsive to determining that the account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit, making the one or more bank accounts available for the user selection” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

6. The additional limitations of “The computer-implemented method of claim 5, further comprising responsive to determining that the account balance in the one or more bank accounts is insufficient to fund the payment of earnest money deposit, making the one or more bank accounts unavailable for the user selection” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

7. The additional limitations of “The computer-implemented method of claim 1, further comprising determining, using a second machine learning classifier on the data, a value of the earnest money deposit” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

8. The additional limitations of “The computer-implemented method of claim 1, wherein transmitting the data including the user selection of the eligible bank account and the personal information to the digital payment server comprises: transmitting a first application programming interface (API) call to the digital payment server to create a customer account for the buyer using the personal information; transmitting a second API call to the digital payment server to add the user selection of the eligible bank account as a funding source for the electronic transfer of the earnest money deposit to the target escrow account; and transmitting a third API call to the digital payment server to initiate the electronic transfer of the earnest money deposit to the target escrow account” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

9. The additional limitations of “The computer-implemented method of claim 1, wherein the personal information comprises one or more of a name, a phone number, an email address, a payment sender's address, date of birth, and a unique identifier” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

10. The additional limitations of “The computer-implemented method of claim 1, wherein enabling electronic transfer of the earnest money deposit to the target escrow account is further based on one or more of a status of the real estate transaction event and an amount of the earnest money deposit” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

12. The additional limitations of “The system of claim 11, wherein to enable the electronic transfer of the earnest money deposit to the target escrow account based on the due date, the instructions further cause the one or more processors to: determine whether the due date satisfies a threshold period of time available for timely settlement of payment; and responsive to determining that the due date satisfies a threshold period of time available for timely settlement of payment, enable the electronic transfer of the earnest money deposit to the target escrow account” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

13. The additional limitations of “The system of claim 11, wherein the instructions further cause the one or more processors to: responsive to authenticating the user credentials of the buyer in association with the bank, receive, from the trusted third-party system, a public token; exchange the public token with the trusted third-party system for an access token; and retrieve the one or more bank accounts from the trusted third-party system using the access token” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

14. The additional limitations of “The system of claim 11, wherein to determine the eligibility of the one or more bank accounts of the buyer to be a funding source, the instructions further cause the one or more processors to: determine whether an account type of the one or more bank accounts is one from a group of a checking account and a savings account; and responsive to determining 

15. The additional limitations of “The system of claim 11, wherein to determine the eligibility of the one or more bank accounts of the buyer to be a funding source, the instructions further cause the one or more processors to: determine whether an account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit; and responsive to determining that the account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit, make the one or more bank accounts available for the user selection” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

16.  The additional limitations of “The system of claim 15, wherein the instructions further cause the one or more processors to make the one or more bank accounts unavailable for the user selection responsive to determining that the account balance in the one or more bank accounts is insufficient to fund the payment of earnest money deposit” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

17. The additional limitations of “The system of claim 11, wherein the instructions further cause the one or more processors to determine, using a second machine classifier on the data, a value of the earnest money deposit” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

18. The additional limitations of “The system of claim 11, wherein to transmit the data including the user selection of the eligible bank account and the personal information to the digital payment 

19. The additional limitations of “The system of claim 11, wherein the personal information comprises one or more of a name, a phone number, an email address, a payment sender's address, date of birth, and a unique identifier” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

20. The additional limitations of “The system of claim 11, wherein the electronic transfer of the earnest money deposit to the target escrow account is further enabled based on one or more of a status of the real estate transaction event and an amount of the earnest money deposit” only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Thomas (US 2019/0333142) discloses a system and method for administering blockchain-based smart contracts related to real estate transactions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanton (US 2010/0153259) and in view of Howie (US 20200175623) and in further view of Kwan (US 2018/0096362).   
Claim 1:	In regard to the following limitation, Stanton teaches:
A computer-implemented method comprising: receiving data in association with a real estate transaction event; (Stanton: pgh 29-30)
determining, using a first … classifier on the data, a due date for payment of earnest money deposit to a target escrow account; enabling electronic transfer of the earnest money deposit as a mode of payment to the target 
Stanton does not teach the remaining limitations.  However, Howie teaches:
receiving, from the buyer, a user selection of an eligible bank account and personal information; transmitting data including the user selection of an eligible bank account and personal information to a digital payment server; and presenting a notification in association with the electronic transfer of the earnest money deposit to the target escrow account.  (Howie:  pgh 177)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Stanton with the elements as taught by Howie because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Stanton (see pgh 3-8).  The combination of Stanton and Howie does not teach or suggest the machine learning element of claim 1.  However, Kwan teaches the use of machine learning techniques to facilitate real estate transactions (see Kwan:  pgh 32), which makes obvious the use of machine learning in claim 1 to determine a due date for payment when combined with the Stanton and Howie references.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Stanton/Howie with the elements as taught by Kwan because the claimed invention is merely a combination of old elements according to known methods, 
Claim 2:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Stanton teaches:
2. The computer-implemented method of claim 1, wherein enabling the electronic transfer of the earnest money deposit to the target escrow account based on the due date comprises: determining whether the due date satisfies a threshold period of time available for timely settlement of payment; andPage 41 of 4810635-08815 US responsive to determining that the due date satisfies a threshold period of time available for timely settlement of payment, enabling the electronic transfer of the earnest money deposit to the target escrow account.  (Stanton:  pgh 5, 29-35)
Claim 3:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Howie teaches:
3. The computer-implemented method of claim 1, further comprising: responsive to authenticating the user credentials of the buyer in association with the bank, receiving, from the trusted third-party system, a public token; exchanging the public token with the trusted third-party system for an access token; and retrieving the one or more bank accounts from the trusted third-party system using the access token.  (Howie:  pgh 181-185)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Stanton with the elements as taught by Howie because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a 
Claim 4:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Stanton teaches:
4. The computer-implemented method of claim 1, wherein determining the eligibility of the one or more bank accounts of the buyer to be a funding source comprises: determining whether an account type of the one or more bank accounts is one from a group of a checking account and a savings account; and responsive to determining that the account type of the one or more bank accounts is one from a group of a checking account and a savings account, making the one or more bank accounts available for the user selection.  (Stanton:  pgh 25-30)
Claim 5:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Stanton teaches:
5. The computer-implemented method of claim 1, wherein determining the eligibility of the one or more bank accounts of the buyer to be a funding source comprises: determining whether an account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit; andPage 42 of 4810635-08815 US responsive to determining that the account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit, making the one or more bank accounts available for the user selection.  (Stanton:  pgh 25-30)
Claim 6:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 5.  In regard to the following limitation, Stanton teaches:
6. The computer-implemented method of claim 5, further comprising responsive to determining that the account balance in the one or more bank accounts is insufficient to fund the payment of earnest money 
Claim 7:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Stanton teaches:
7. The computer-implemented method of claim 1, further comprising determining, using a second machine learning classifier on the data, a value of the earnest money deposit.  (Stanton:  pgh 29-35)
Claim 8:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Howie teaches:
8. The computer-implemented method of claim 1, wherein transmitting the data including the user selection of the eligible bank account and the personal information to the digital payment server comprises: transmitting a first application programming interface (API) call to the digital payment server to create a customer account for the buyer using the personal information; transmitting a second API call to the digital payment server to add the user selection of the eligible bank account as a funding source for the electronic transfer of the earnest money deposit to the target escrow account; and transmitting a third API call to the digital payment server to initiate the electronic transfer of the earnest money deposit to the target escrow account.Page 43 of 4810635-08815 US  (Howie:  pgh 15-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Stanton with the elements as taught by Howie because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Stanton (see pgh 3-8).     

9. The computer-implemented method of claim 1, wherein the personal information comprises one or more of a name, a phone number, an email address, a payment sender's address, date of birth, and a unique identifier.  (Stanton:  pgh 27)
Claim 10:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Stanton teaches:
10. The computer-implemented method of claim 1, wherein enabling electronic transfer of the earnest money deposit to the target escrow account is further based on one or more of a status of the real estate transaction event and an amount of the earnest money deposit.  (Stanton:  pgh 5, 29-35)
Claim 11:	In regard to the following limitation, Stanton teaches:
11. A system comprising: one or more processors; and a memory, the memory storing instructions, which when executed cause the one or more processors to: receive data in association with a real estate transaction event; (Stanton: pgh 29-30)
determine, using a first … classifier on the data, a due date for payment of earnest money deposit to a target escrow account; enable electronic transfer of the earnest money deposit as a mode of payment to the target escrow account based on the due date; authenticate, via a trusted third-party system, user credentials in association with a bank provided by a buyer; responsive to authenticating the user credentials in association with the bank, determine an eligibility of one or more bank accounts of the buyer to be a funding source for the payment of the earnest money deposit; (Stanton:  pgh 29-30)
Stanton does not teach the remaining limitations.  However, Howie teaches:
receive, from the buyer, a user selection of an eligible bank account and personal information; Page 44 of 4810635-08815 US transmit data including the user selection of an eligible bank account and personal information to a digital payment server; and present a notification in association with the electronic transfer of the earnest money deposit to the target escrow account.  (Howie:  pgh 177)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Stanton with the elements as taught by Howie because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Stanton (see pgh 3-8).  The combination of Stanton and Howie does not teach or suggest the machine learning element of claim 11.  However, Kwan teaches the use of machine learning techniques to facilitate real estate transactions (see Kwan:  pgh 32), which makes obvious the use of machine learning in claim 11 to determine a due date for payment when combined with the Stanton and Howie references.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Stanton/Howie with the elements as taught by Kwan because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.         
Claim 12:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Stanton teaches:
12. The system of claim 11, wherein to enable the electronic transfer of the earnest money deposit to the target escrow account based on the due date, the instructions further cause the one or more processors to: 
Claim 13:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Howie teaches:
13. The system of claim 11, wherein the instructions further cause the one or more processors to: responsive to authenticating the user credentials of the buyer in association with the bank, receive, from the trusted third-party system, a public token; exchange the public token with the trusted third-party system for an access token; and retrieve the one or more bank accounts from the trusted third-party system using the access token. (Howie:  pgh 5, 29-35) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Stanton with the elements as taught by Howie because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Stanton (see pgh 3-8).     
Claim 14:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Stanton teaches:
14. The system of claim 11, wherein to determine the eligibility of the one or more bank accounts of the buyer to be a funding source, the instructions further cause the one or more processors to:Page 45 of 4810635-08815 US determine whether an account type of the one or more bank accounts is one from a group of a checking account and a savings account; and responsive to determining 
Claim 15:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Stanton teaches:
15. The system of claim 11, wherein to determine the eligibility of the one or more bank accounts of the buyer to be a funding source, the instructions further cause the one or more processors to: determine whether an account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit; and responsive to determining that the account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit, make the one or more bank accounts available for the user selection.  (Stanton:  pgh 25-30)
Claim 16:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Stanton teaches:
16. The system of claim 15, wherein the instructions further cause the one or more processors to make the one or more bank accounts unavailable for the user selection responsive to determining that the account balance in the one or more bank accounts is insufficient to fund the payment of earnest money deposit.  (Stanton:  pgh 25-30)
Claim 17:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Stanton teaches:
17. The system of claim 11, wherein the instructions further cause the one or more processors to determine, using a second machine classifier on the data, a value of the earnest money deposit.Page 46 of 4810635-08815 US  (Stanton:  pgh 29-35)
Claim 18:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Howie teaches:
18. The system of claim 11, wherein to transmit the data including the user selection of the eligible bank account and the personal information to the digital payment server, the instructions further cause the one or more processors to: transmit a first application programming interface (API) call to the digital payment server to create a customer account for the buyer using the personal information; transmit a second API call to the digital payment server to add the user selection of the eligible bank account as a funding source for the electronic transfer of the earnest money deposit to the target escrow account; and transmit a third API call to the digital payment server to initiate the electronic transfer of the earnest money deposit to the target escrow account.  (Howie:  pgh 15-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Stanton with the elements as taught by Howie because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Stanton (see pgh 3-8).     
Claim 19:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Stanton teaches:
19. The system of claim 11, wherein the personal information comprises one or more of a name, a phone number, an email address, a payment sender's address, date of birth, and a unique identifier.  (Stanton:  pgh 27)
Claim 20:	Stanton/Howie/Kwan teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Stanton teaches:
20. The system of claim 11, wherein the electronic transfer of the earnest money deposit to the target escrow account is further enabled based on 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks

Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        October 19, 2021

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691